DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 6 and 8-20 is/are withdrawn.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 5/7/2021 is acknowledged.
Claims 6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “the inner and outer stent body surfaces”, which should be “the inner and the outer stent body surfaces”. 
Claims 1 and 7 each recites “the primary and secondary lumens”, which should be “the primary and the secondary lumens”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a corresponding secondary lumen”.  It is unclear if this is one of the secondary lumens introduced earlier in the claims or a separate secondary lumen.  For purposes of examination the Examiner considers this language to be “a corresponding secondary lumen of the at least two longitudinally extending secondary lumens”. 
Claim 1 recites “the secondary lumen”.  It is unclear which one the claim is referring back to. 
Claim 2 recites “two secondary lumens”.  It is unclear if these are part of the at least two secondary lumens that were introduced in claim 1. 
Claim 3 recites “a portion of the secondary lumen”.  It is unclear if the is the “portion of the corresponding secondary lumen” introduced in claim 1.  Further, it is unclear which secondary lumen is referred to as multiple are introduced in claim 1. 
Claim 7 recites the limitation "the longitudinally-oriented interface".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a longitudinally-oriented interface”.
Claim(s) 4-5 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dereume, et al (Dereume) (US 2001/0004707 A1).
Regarding Claim 1, Dereume teaches a stent (e.g. abstract, Figure 1) comprising: 
a fluid-permeable tubular stent body (e.g. Figures 1-2, #3; the stent body has openings between struts and is therefore fluid-permeable), including longitudinally separated proximal and distal stent ends (e.g. Figure 1, top and bottom ends, as shown), the stent body having inner and outer stent body surfaces (e.g. Figure 2, radially inner and outer surfaces of #3), the stent body defining at least one longitudinally extending primary lumen (e.g. Figure 2, #4) and at least two longitudinally extending secondary lumens laterally spaced from one another with at least a portion of the primary lumen interposed laterally therebetween (e.g. Figures 2-3, at #s 7, 8), the secondary and primary lumens all being at least partially fluid-permeable between the inner and outer stent body surfaces (as broadly claimed, the fluid flow longitudinally through the tube meets this language as it ; and 
at least one fluid-impermeable and longitudinally extending berm located directly laterally adjacent a corresponding secondary lumen (e.g. Figure 2, formed by #4, [0039]), the berm preventing fluid flow laterally between at least a portion of the corresponding secondary lumen and a space laterally opposite the secondary lumen beyond the berm (as the fluid-impermeable material is radially between the secondary lumen and spaces surrounding that lumen, it meets the claimed function).  

Regarding Claim 2, two secondary lumens are diametrically opposed from one another across the stent body (e.g. Figures 2-3). 
Regarding Claim 3, each secondary lumen is associated with two berms (e.g. Figures 2-3, top and bottom, as shown) that are spaced laterally apart from one another by at least a portion of the secondary lumen (e.g. Figures 2-3). 
Regarding Claim 4, a supermajority of a lateral perimeter of the primary lumen is fluid-permeable to an ambient space outside the stent (e.g. Figure 2, the fluid-permeable stent body is the radially outermost portion and covers 100% of the perimeter). 
Regarding Claim 5, at least half of a lateral perimeter of the primary lumen is fluid-permeable to an ambient space outside the stent (discussed supra for claim 4). 
Regarding Claim 7, the berm laterally fillets the longitudinally-oriented interface between the primary and secondary lumens (e.g. Figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/4/2021